In an action to recover damages for breach of contract, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Emerson, J.), entered March 4, 2003, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, it was only an incidental beneficiary under the agreement at issue (see State of Cal. Pub. Employees’ Retirement Sys. v Shearman & Sterling, 95 NY2d 427 [2000]; Fourth Ocean Putnam Corp. v Interstate Wrecking Co., 66 NY2d 38 [1985]). Therefore, it could not maintain a third-party beneficiary claim against the defendant under the agreement (see State of Cal. Pub. Employees’ Retirement Sys. v Shearman & Sterling, supra; Fenton v Fenton, 253 AD2d 844 [1998]).
The plaintiffs remaining contention is without merit. Santucci, J.P., S. Miller, Schmidt and Fisher, JJ., concur.